Forward-Looking Statements This presentation may contain forward- looking statements regarding financial performance, business prospects, growth and operating strategies.For these statements, Horizon claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Thomas H. Edwards President & Chief Operating Officer Loan Quality Sound Credit Culture •Team of Seasoned Underwriters –Average Tenure > 20 years •Primarily an In-Market and Full Recourse Lender •Predominately a Secured Lender •Retail & Small Business Focus –Average Commercial Loan Size Approximately $250,000 •We Manage Lending Limits –House Limit $10 million –Legal Limit > $18 million –Five Loan Relationships with Balances > $5 million “Low Percentage” of Development Loans As a Percent of Total Commercial Loans at December 31, 2009 Dollars in Millions Diversity in Non-Performing & Real Estate Owned Non Performing and REO By Classification at December 31, 2009 Dollars in Millions Horizon Outperforms Peer Group Non-Performing Loans Plus OREO to Gross Loans Plus OREO Source: Custom group of 18 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Reports 1st Qtr Horizon Loan Charge-Offs Comparable to Peer Source: Custom group of 18 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Reports. 1st Qtr Consumer Loans Lead in Dollars Charged-off By Type Of Loan Horizon Out-Performs National Averages For Consumer Indirect Installment Net Charge-Offs Source: ABA Consumer Credit Delinquency bulletin. Actual Net Charge-Offs for each quarter are annualized and expressed as a percentage of average indirect loan outstandings 1st Qtr Horizon Builds Loan Loss Reserve Craig M. Dwight Chief Executive Officer The Current Banking Environment Are Large US Banks Too Big to Fail? Distribution of US Banks By Asset Size $7.4 Trillion (54%) $4.1 Trillion (30%) $2.3 Trillion(16%) Bank Failures Increasing 1980 through April 2010 Drivers of NASDAQ Composite Volatility Mortgage Crisis Liquidity Crisis Rules Change & Bank Stress Testing Begins Great Recession Source: UniformBank Performance Reports.Indiana and Michigan are state averages for all insured commercial banks.National is all insured commercial banks with assets between $1 billion and $3 billion. Horizon More Profitable Than State & National Peers As Measured By Return On Average Assets Bauer Financial - “Recommends” All Five-Star and Four-Star Institutions Source: www.bauerfinancial.com - Telephone 800.388.6686 "Because peace of mind matters" 1/2 1/2 1/2 1/2 1/2 1/2 Source of Ratings: www.bauerfinancial.com - Telephone: 800.388.6686 Star Ratings as of December 31, 2009 and through April 16, 2010 Horizon is a Top Rated Bank •Indiana –Horizon –Centier –1st Source –La Porte Savings –First Midwest –Peoples Bank –Citizens Financial –Standard Bank •Michigan –Chemical –Flag Star –Edgewater –New Buffalo Savings •Big Banks –Chase Bank USA –Bank of America –5th 3rd –PNC –Wells Fargo Horizon’s Story *Based on price at the close of business on April 30, 2010 at $22.00 per share **Total assets and deposits as of March 31, 2010 Horizon’s Corporate Profile •Shares Outstanding 3.3Million •Market Cap*$72.3 Million •Total Assets**$1.3 Billion •Total Deposits**$ 874 Million •Branches19 •Ownership –Insiders 10% –Employee Benefit Plans15% –Institutional & Mutual Funds22% Horizon’s Locations American Trust & Savings Acquisition •Purchase & Assumption –Assets ≈ $110 million –Deposits ≈ $99 million •Financial –Accretive to earnings –Payback is less than three years –Low risk - asset quality and core deposits Record Earnings - Ten Consecutive Years CAGR 10.29% Improving Net Interest Margin Peer Data Source: KBW Report dated March 2010 covering Indiana Publicly Traded Banks; peer data represents a peer average and is as of December 2009for all periods reviewed. Horizon Exceeds Peer Average for Efficiency Steady Asset Growth CAGR 10.1% CAGR 9.23% Core Deposit Growth Why Capital Purchase Program (TARP) ? •Reasons Still Valid Today as in 2008 •Horizon has a Long History of Supporting Governmental Programs •Brings Tax Payer Dollars Back to Our Communities to Make Loans •Low Cost Capital •Cushion Against Unforeseen Events •It’s a Loan and Will be Repaid –FHA, VA, SBA, USDA Horizon’s Compensation Is Fair To All Stakeholders •Say on Pay •Bonus Plans Directionally Aligned with Shareholder’s Interests •Horizon Pays Shareholders First –No bonuses if earnings fall below a multiple of approximately 1.5x dividends plus holding company fixed costs •Independent Director Compensation Committee •Third Party Consultant and Engaged Directly by Director’s Compensation Committee Invest in Horizon Horizon is Highly Regarded In Our Communities •Nine out of Ten Customers - Would Refer a Friend •Best Bank - The News Dispatch Readers Poll -Nine out of Last Ten Years •Best Trust Company - NW Indiana Business Quarterly •Best Place to Work - NW Indiana Business Quarterly •Family Friendly Work Policies - Clarian Award •Ranked in the Top 200 Community Banks for Financial Performance - US Banker Magazine - June Horizon has Stable Performance & Growth •Earnings Growth for Ten Consecutive Years •Diversified Revenue Streams •Efficient Operations •Lake Michigan Corridor Primed for Growth •Super Regional Banks Cutting Back - Market Share Opportunities •Opportunities Increasing for Healthy Banks Horizon Bancorp* Avg. - Indiana Banks** Dividend Yield 3.5% 2.3% Price to Book 69.2% 79.2% Price to Tangible Book 75.1% 87.5% Price to Earnings (LTM) 9.2x 16.1x *Horizon Bancorp data as of March 31, 2010 **Peer Data Source: KBW Report as ofMarch 2010 Covering Indiana Publicly Traded Horizon is an Attractive Value Horizon Outperforms Bank Index - One Year Horizon Outperforms Bank Index - Ten Years Source :www.bauerfinancial.com - Telephone: 800.388.6686 A NASDAQ Traded Company - Symbol HBNC
